  Case 1:19-cv-02383-UNA Document 1 Filed 01/02/20 Page 1 of 15 PageID #: 1



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF DELAWARE

 GEORGE ASSAD, Individually and On                   )
 Behalf of All Others Similarly Situated,            )
                                                     )
                         Plaintiff,                  )   Case No. ______________
                                                     )
         v.                                          )   JURY TRIAL DEMANDED
                                                     )
 ARQULE, INC., PATRICK J. ZENNER,                    )   CLASS ACTION
 TIMOTHY C. BARABE, SUSAN L.                         )
 KELLEY, RONALD M. LINDSAY,                          )
 MICHAEL D. LOBERG, WILLIAM G.                       )
 MESSENGER, RAN NUSSBAUM, PAOLO                      )
 PUCCI, MERCK SHARP & DOHME                          )
 CORP., and ARGON MERGER SUB, INC.,                  )
                                                     )
                         Defendants.                 )

   COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934

       Plaintiff, by his undersigned attorneys, for this complaint against defendants, alleges upon

personal knowledge with respect to himself, and upon information and belief based upon, inter

alia, the investigation of counsel as to all other allegations herein, as follows:

                                      NATURE OF THE ACTION

       1.      This action stems from a proposed transaction announced on December 9, 2019

(the “Proposed Transaction”), pursuant to which ArQule, Inc. (“ArQule” or the “Company”) will

be acquired by affiliates of Merck & Co., Inc.

       2.      On December 6, 2019, ArQule’s Board of Directors (the “Board” or “Individual

Defendants”) caused the Company to enter into an agreement and plan of merger (the “Merger

Agreement”) with Merck Sharp & Dohme Corp. (“Parent”) and Argon Merger Sub, Inc. (“Merger

Sub,” and together with Parent, “Merck”). Pursuant to the terms of the Merger Agreement, Merger

Sub commenced a tender offer (the “Tender Offer”) to purchase all of ArQule’s outstanding
  Case 1:19-cv-02383-UNA Document 1 Filed 01/02/20 Page 2 of 15 PageID #: 2



common stock for $20.00 per share in cash. The Tender Offer is set to expire on January 15, 2020.

       3.      On December 17, 2019, defendants filed a Solicitation/Recommendation Statement

(the “Solicitation Statement”) with the United States Securities and Exchange Commission

(“SEC”) in connection with the Proposed Transaction.

       4.      The Solicitation Statement omits material information with respect to the Proposed

Transaction, which renders the Solicitation Statement false and misleading. Accordingly, plaintiff

alleges herein that defendants violated Sections 14(e), 14(d), and 20(a) of the Securities Exchange

Act of 1934 (the “1934 Act”) in connection with the Solicitation Statement.

                                 JURISDICTION AND VENUE

       5.      This Court has jurisdiction over all claims asserted herein pursuant to Section 27 of

the 1934 Act because the claims asserted herein arise under Sections 14(e), 14(d), and 20(a) of the

1934 Act and Rule 14a-9.

       6.      This Court has jurisdiction over defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

       7.      Venue is proper under 28 U.S.C. § 1391 because a substantial portion of the

transactions and wrongs complained of herein occurred in this District.

                                             PARTIES

       8.      Plaintiff is, and has been continuously throughout all times relevant hereto, the

owner of ArQule common stock.

       9.      Defendant ArQule is a Delaware corporation and maintains its principal executive

offices at One Wall Street, Burlington, Massachusetts 01803. ArQule’s common stock is traded




                                                  2
  Case 1:19-cv-02383-UNA Document 1 Filed 01/02/20 Page 3 of 15 PageID #: 3



on the NASDAQ Global Market under the ticker symbol “ARQL.”

       10.     Defendant Patrick Zenner is Chairman of the Board of the Company.

       11.     Defendant Timothy C. Barabe is a director of the Company.

       12.     Defendant Susan L. Kelley is a director of the Company.

       13.     Defendant Ronald M. Lindsay is a director of the Company.

       14.     Defendant Michael D. Loberg is a director of the Company.

       15.     Defendant William G. Messenger is a director of the Company.

       16.     Defendant Ran Nussbaum is a director of the Company.

       17.     Defendant Paolo Pucci is Chief Executive Officer and a director of the Company.

       18.     The defendants identified in paragraphs 10 through 17 are collectively referred to

herein as the “Individual Defendants.”

       19.     Defendant Parent is a New Jersey corporation and a party to the Merger Agreement.

       20.     Defendant Merger Sub is a Delaware corporation, a wholly-owned subsidiary of

Parent, and a party to the Merger Agreement.

                               CLASS ACTION ALLEGATIONS

       21.     Plaintiff brings this action as a class action on behalf of himself and the other public

stockholders of ArQule (the “Class”). Excluded from the Class are defendants herein and any

person, firm, trust, corporation, or other entity related to or affiliated with any defendant.

       22.     This action is properly maintainable as a class action.

       23.     The Class is so numerous that joinder of all members is impracticable. As of

December 5, 2019, there were approximately 120,787,771 shares of ArQule common stock

outstanding, held by hundreds, if not thousands, of individuals and entities scattered throughout

the country.




                                                  3
  Case 1:19-cv-02383-UNA Document 1 Filed 01/02/20 Page 4 of 15 PageID #: 4



        24.     Questions of law and fact are common to the Class, including, among others,

whether defendants will irreparably harm plaintiff and the other members of the Class if

defendants’ conduct complained of herein continues.

        25.     Plaintiff is committed to prosecuting this action and has retained competent counsel

experienced in litigation of this nature. Plaintiff’s claims are typical of the claims of the other

members of the Class and plaintiff has the same interests as the other members of the Class.

Accordingly, plaintiff is an adequate representative of the Class and will fairly and adequately

protect the interests of the Class.

        26.     The prosecution of separate actions by individual members of the Class would

create the risk of inconsistent or varying adjudications that would establish incompatible standards

of conduct for defendants, or adjudications that would, as a practical matter, be dispositive of the

interests of individual members of the Class who are not parties to the adjudications or would

substantially impair or impede those non-party Class members’ ability to protect their interests.

        27.     Defendants have acted, or refused to act, on grounds generally applicable to the

Class as a whole, and are causing injury to the entire Class. Therefore, final injunctive relief on

behalf of the Class is appropriate.

                                SUBSTANTIVE ALLEGATIONS

Background of the Company and the Proposed Transaction

        28.     ArQule is a biopharmaceutical company engaged in the research and development

of targeted therapeutics to treat cancers and rare diseases.

        29.     The Company’s clinical-stage pipeline consists of four drug candidates, all of

which are in targeted, biomarker-defined patient populations.




                                                  4
  Case 1:19-cv-02383-UNA Document 1 Filed 01/02/20 Page 5 of 15 PageID #: 5



       30.     The Company’s pipeline includes: ARQ 531, an orally bioavailable, potent, and

reversible dual inhibitor of both wild type and C481S-mutant BTK, in phase 2 for patients with B-

cell malignancies refractory to other therapeutic options; miransertib (ARQ 092), a potent and

selective inhibitor of the AKT serine/threonine kinase, in a registrational trial with cohorts in

Proteus syndrome and PROS; ARQ 751, a next generation highly potent and selective AKT

inhibitor, in phase 1 for patients with solid tumors with AKT1 and PI3K mutations; and

derazantinib, a multi-kinase inhibitor designed to preferentially inhibit the fibroblast growth factor

receptor family, in a registrational trial for iCCA in collaboration with Basilea and Sinovant.

       31.     On December 6, 2019, ArQule’s Board caused the Company to enter into the

Merger Agreement with Merck.

       32.     Pursuant to the terms of the Merger Agreement, Merger Sub commenced the

Tender Offer to acquire all of ArQule’s outstanding common stock for $20.00 per share in cash.

       33.     According to the press release announcing the Proposed Transaction:

       Merck (NYSE: MRK), known as MSD outside the United States and Canada, and
       ArQule, Inc. (Nasdaq: ARQL) today announced that the companies have entered
       into a definitive agreement under which Merck, through a subsidiary, will acquire
       ArQule for $20 per share in cash for an approximate total equity value of $2.7
       billion. ArQule is a publicly traded biopharmaceutical company focused on kinase
       inhibitor discovery and development for the treatment of patients with cancer and
       other diseases. ArQule’s lead investigational candidate, ARQ 531, is a novel, oral
       Bruton’s tyrosine kinase (BTK) inhibitor currently in a Phase 2 dose expansion
       study for the treatment of B-cell malignancies. . . .

       Under the terms of the acquisition agreement announced today, Merck, through a
       subsidiary, will initiate a tender offer to acquire all outstanding shares of ArQule.
       The closing of the tender offer will be subject to certain conditions, including the
       tender of shares representing at least a majority of the total number of ArQule’s
       outstanding shares, the expiration of the waiting period under the Hart-Scott-
       Rodino Antitrust Improvements Act and other customary conditions. Upon the
       successful completion of the tender offer, Merck’s acquisition subsidiary will be
       merged into ArQule, and any remaining shares of common stock of ArQule will be
       canceled and converted into the right to receive the same $20 per share price
       payable in the tender offer. The transaction is expected to close early in the first



                                                  5
  Case 1:19-cv-02383-UNA Document 1 Filed 01/02/20 Page 6 of 15 PageID #: 6



       quarter of 2020.

       BofA Securities acted as financial advisor to Merck in this transaction and
       Covington & Burling LLP as its legal advisor. Centerview Partners acted as
       exclusive financial advisor to ArQule and Skadden, Arps, Slate, Meagher & Flom
       LLP as its legal advisor.

       34.     The Merger Agreement contains a “no solicitation” provision that prohibits the

Individual Defendants from soliciting alternative proposals and severely constrains their ability to

communicate and negotiate with potential buyers who wish to submit or have submitted

unsolicited alternative proposals. Section 7.8(a) of the Merger Agreement provides:

       At all times during the Pre-Closing Period, the Company shall not, and shall not
       authorize or knowingly permit its Representatives to, directly or indirectly (other
       than with respect to Parent or Merger Sub): (i) solicit, initiate, propose or take any
       action to knowingly encourage any inquiries or the submission of any proposal or
       offer that constitutes, or could reasonably be expected to lead to, an Acquisition
       Proposal or otherwise knowingly facilitate any effort or attempt to make an
       Acquisition Proposal; (ii) except as otherwise expressly permitted by this Section
       7.8(a), enter into, continue or otherwise participate in any discussions or
       negotiations regarding, furnish to any Third Party any information or data relating
       to, afford access to the business, personnel, properties, assets, books or records of
       the Company in connection with, or otherwise cooperate with any Person with
       respect to, any Acquisition Proposal or any inquiry, proposal or offer that could
       reasonably be expected to lead to an Acquisition Proposal; (iii) grant any waiver,
       amendment or release of or under, or fail to enforce, any confidentiality, standstill
       or similar agreement (or any confidentiality, standstill or similar provision of any
       other Contract); (iv) enter into any letter of intent, Contract, commitment or
       agreement in principle with respect to an Acquisition Proposal or enter into any
       Contract or commitment requiring the Company to abandon, terminate or fail to
       consummate the Transactions or that would otherwise materially impede the ability
       of Parent and Merger Sub to consummate the Offer Closing and the Merger; or (v)
       resolve, propose or agree to do any of the foregoing. . . .

       35.     Additionally, the Company must promptly advise Merck of any proposals or

inquiries received from other parties. Section 7.8(b) of the Merger Agreement states:

       The Company shall, as promptly as practicable, and in any event no later than 24
       hours after receipt thereof, notify Parent, orally and in writing, of any Acquisition
       Proposal or any inquiry, proposal or offer that expressly contemplates or could
       reasonably be expected to lead to an Acquisition Proposal, which notification shall
       include (i) a copy of the applicable written Acquisition Proposal, inquiry, proposal



                                                 6
  Case 1:19-cv-02383-UNA Document 1 Filed 01/02/20 Page 7 of 15 PageID #: 7



       or offer (or, if oral, a summary of the material terms and conditions of such
       Acquisition Proposal, inquiry, proposal or offer) and (ii) the identity of the Third
       Party making such Acquisition Proposal. The Company shall thereafter keep Parent
       reasonably informed on a reasonably current basis of the status of, or any material
       developments, discussions or negotiations regarding, any such Acquisition
       Proposal, and the material terms and conditions thereof (including any change in
       price or form of consideration or other material amendment thereto), including by
       providing a copy of material documentation and summary of communications
       (which shall include any proposals or offers) relating thereto that is exchanged
       between the Third Party (or its Representatives) making such Acquisition Proposal
       and the Company (or its Representatives) within 24 hours after the receipt or
       delivery thereof.

       36.    Moreover, the Merger Agreement contains a restrictive “fiduciary out” provision

permitting the Board to change its recommendation of the Proposed Transaction under extremely

limited circumstances, and grants Merck a “matching right” with respect to any “Superior

Proposal” made to the Company. Section 7.8(d) of the Merger Agreement provides:

       Notwithstanding anything in this Agreement to the contrary, at any time during the
       Pre-Closing Period, the Company Board may effect a Company Adverse
       Recommendation Change or terminate this Agreement to enter into a Specified
       Agreement, in each case if, and only if, (i) the Company is not in breach in any
       material respect of this Section 7.8 in connection with the Superior Proposal or
       Acquisition Proposal that was a precursor to the Specified Agreement, (ii) the
       Company Board determines in good faith, after consultation with the Company’s
       outside legal counsel, that the failure to make the Company Adverse
       Recommendation Change or terminate this Agreement to enter into a Specified
       Agreement would be inconsistent with the fiduciary duties of the Company Board
       under applicable Law, (iii) the Company has given Parent written notice of the
       Company Board’s intention to make a Company Adverse Recommendation
       Change or terminate this Agreement to enter into a Specified Agreement not earlier
       than 11:59 p.m. New York time on the fifth Business Day after Parent receives such
       written notice, (iv) if not in connection with an Intervening Event pursuant to
       Section 7.8(e), the decision to make a Company Adverse Recommendation Change
       is in connection with an Acquisition Proposal or with the Company’s intent to
       terminate this Agreement to enter into a Specified Agreement, and the Company
       shall have complied with clauses (1) through (5), as follows: (1) prior to giving
       effect to clauses (2) through (5), the Company Board shall have determined that
       such Acquisition Proposal is a Superior Proposal, (2) the Company shall have made
       available to Parent orally and in writing the material terms and conditions of such
       Acquisition Proposal and copies of all written communications (and, if oral, a
       summary of the material terms of such communications) relating to such
       Acquisition Proposal in accordance with Section 7.8(b), (3) the Company shall have



                                                7
  Case 1:19-cv-02383-UNA Document 1 Filed 01/02/20 Page 8 of 15 PageID #: 8



       negotiated in good faith with Parent (and caused its Representatives to negotiate
       with Parent), to the extent that Parent desires to negotiate, during the five Business
       Day period provided in the foregoing clause (iii) of this Section 7.8(d) with respect
       to such proposed revisions to this Agreement or other proposals made by Parent, if
       any, so that the Acquisition Proposal would no longer constitute a Superior
       Proposal, (4) after considering the results of negotiations with Parent and taking
       into account the proposals made by Parent, if any, after consultation with its outside
       legal counsel and a financial advisor of nationally recognized reputation, the
       Company Board shall have determined in good faith that such Acquisition Proposal
       remains a Superior Proposal, and, after consultation with its outside legal counsel,
       that the failure to make the Company Adverse Recommendation Change or
       terminate this Agreement to enter into a Specified Agreement would be inconsistent
       with the fiduciary duties of the Company Board under applicable Law and (5) if the
       Company intends to terminate this Agreement to enter into a Specified Agreement,
       the Company shall have complied with Section 9.1(d)(i). For clarity, the provisions
       of this Section 7.8(d) shall also apply to any amendment to the financial terms or
       any other material amendment to any Acquisition Proposal (except that any
       reference to five Business Days shall instead be three Business Days) or any
       successive Acquisition Proposals.

       37.     The Merger Agreement also provides for a “termination fee” of $95,300,000

payable by the Company to Merck if the Individual Defendants cause the Company to terminate

the Merger Agreement.

The Solicitation Statement Omits Material Information, Rendering It False and Misleading

       38.     Defendants filed the Solicitation Statement with the SEC in connection with the

Proposed Transaction.

       39.     As set forth below, the Solicitation Statement omits material information with

respect to the Proposed Transaction, which renders the Solicitation Statement false and misleading.

       40.     First, the Solicitation Statement omits material information regarding the

Company’s financial projections.

       41.     The Solicitation Statement fails to disclose: (i) all line items used to calculate EBIT;

(ii) the assumptions underlying the financial projections and the adjustments made to the financial

projections; (iii) projected net income; and (iv) a reconciliation of all non-GAAP to GAAP metrics.




                                                  8
  Case 1:19-cv-02383-UNA Document 1 Filed 01/02/20 Page 9 of 15 PageID #: 9



       42.     The disclosure of projected financial information is material because it provides

stockholders with a basis to project the future financial performance of a company, and allows

stockholders to better understand the financial analyses performed by the company’s financial

advisor in support of its fairness opinion.

       43.     Second, the Solicitation Statement omits material information regarding the

analyses performed by the Company’s financial advisor in connection with the Proposed

Transaction, Centerview Partners LLC (“Centerview”).

       44.     With respect to Centerview’s Discounted Cash Flow Analysis, the Solicitation

Statement fails to disclose: (i) Centerview’s basis for assuming that unlevered free cash flows

would decline in perpetuity after December 31, 2036 at a rate of free cash flow decline of 80.0%

year-over-year; and (ii) the individual inputs and assumptions underlying the range of discount

rates from 11.0% to 13.0%.

       45.     With respect to Centerview’s analysis of stock price targets, the Solicitation

Statement fails to disclose: (i) the price targets observed by Centerview in the analysis; and (ii) the

sources thereof.

       46.     With respect to Centerview’s analysis of premiums paid, the Solicitation Statement

fails to disclose the premiums paid in the transactions observed by Centerview in the analysis.

       47.     When a banker’s endorsement of the fairness of a transaction is touted to

shareholders, the valuation methods used to arrive at that opinion as well as the key inputs and

range of ultimate values generated by those analyses must also be fairly disclosed.

       48.     Third, the Solicitation Statement fails to disclose the timing and nature of all

communications regarding future employment and directorship of the Company’s officers and

directors, including who participated in all such communications.




                                                  9
 Case 1:19-cv-02383-UNA Document 1 Filed 01/02/20 Page 10 of 15 PageID #: 10



       49.       Communications regarding post-transaction employment during the negotiation of

the underlying transaction must be disclosed to stockholders. This information is necessary for

stockholders to understand potential conflicts of interest of management and the Board, as that

information provides illumination concerning motivations that would prevent fiduciaries from

acting solely in the best interests of the Company’s stockholders.

       50.       Fourth, the Solicitation Statement fails to disclose the nature of the services

Centerview provided to Merck and its affiliates in connection with “other matters unrelated to the

Transactions.”

       51.       Full disclosure of investment banker compensation and all potential conflicts is

required due to the central role played by investment banks in the evaluation, exploration,

selection, and implementation of strategic alternatives.

       52.       The omission of the above-referenced material information renders the Solicitation

Statement false and misleading, including, inter alia, the following section of the Solicitation

Statement: The Solicitation or Recommendation.

       53.       The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to the Company’s stockholders.

                                               COUNT I

          (Claim for Violation of Section 14(e) of the 1934 Act Against Defendants)

       54.       Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       55.       Section 14(e) of the 1934 Act states, in relevant part, that:

       It shall be unlawful for any person to make any untrue statement of a material fact
       or omit to state any material fact necessary in order to make the statements made,
       in the light of the circumstances under which they are made, not misleading . . . in
       connection with any tender offer or request or invitation for tenders[.]




                                                   10
 Case 1:19-cv-02383-UNA Document 1 Filed 01/02/20 Page 11 of 15 PageID #: 11



       56.     Defendants disseminated the misleading Solicitation Statement, which contained

statements that, in violation of Section 14(e) of the 1934 Act, in light of the circumstances under

which they were made, omitted to state material facts necessary to make the statements therein not

misleading.

       57.     The Solicitation Statement was prepared, reviewed, and/or disseminated by

defendants.

       58.     The Solicitation Statement misrepresented and/or omitted material facts in

connection with the Proposed Transaction as set forth above.

       59.     By virtue of their positions within the Company and/or roles in the process and the

preparation of the Solicitation Statement, defendants were aware of this information and their duty

to disclose this information in the Solicitation Statement.

       60.     The omissions in the Solicitation Statement are material in that a reasonable

shareholder will consider them important in deciding whether to tender their shares in connection

with the Proposed Transaction. In addition, a reasonable investor will view a full and accurate

disclosure as significantly altering the total mix of information made available.

       61.     Defendants knowingly or with deliberate recklessness omitted the material

information identified above in the Solicitation Statement, causing statements therein to be

materially incomplete and misleading.

       62.     By reason of the foregoing, defendants violated Section 14(e) of the 1934 Act.

       63.     Because of the false and misleading statements in the Solicitation Statement,

plaintiff and the Class are threatened with irreparable harm.

       64.     Plaintiff and the Class have no adequate remedy at law.




                                                 11
 Case 1:19-cv-02383-UNA Document 1 Filed 01/02/20 Page 12 of 15 PageID #: 12



                                            COUNT II

              (Claim for Violation of 14(d) of the 1934 Act Against Defendants)

       65.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       66.     Section 14(d)(4) of the 1934 Act states:

       Any solicitation or recommendation to the holders of such a security to accept or
       reject a tender offer or request or invitation for tenders shall be made in accordance
       with such rules and regulations as the Commission may prescribe as necessary or
       appropriate in the public interest or for the protection of investors.

       67.     Rule 14d-9(d) states, in relevant part:

       Any solicitation or recommendation to holders of a class of securities referred to in
       section 14(d)(1) of the Act with respect to a tender offer for such securities shall
       include the name of the person making such solicitation or recommendation and
       the information required by Items 1 through 8 of Schedule 14D-9 (§ 240.14d-101)
       or a fair and adequate summary thereof[.]

Item 8 requires that directors must “furnish such additional information, if any, as may be

necessary to make the required statements, in light of the circumstances under which they are

made, not materially misleading.”

       68.     The Solicitation Statement violates Section 14(d)(4) and Rule 14d-9 because it

omits the material facts set forth above, which renders the Solicitation Statement false and/or

misleading.

       69.     Defendants knowingly or with deliberate recklessness omitted the material

information set forth above, causing statements therein to be materially incomplete and

misleading.

       70.     The omissions in the Solicitation Statement are material to plaintiff and the Class,

and they will be deprived of their entitlement to make a fully informed decision with respect to the

Proposed Transaction if such misrepresentations and omissions are not corrected prior to the

expiration of the tender offer.



                                                 12
 Case 1:19-cv-02383-UNA Document 1 Filed 01/02/20 Page 13 of 15 PageID #: 13



       71.     Plaintiff and the Class have no adequate remedy at law.

                                            COUNT III

                      (Claim for Violation of Section 20(a) of the 1934 Act
                        Against the Individual Defendants and Merck)

       72.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       73.     The Individual Defendants and Merck acted as controlling persons of ArQule

within the meaning of Section 20(a) of the 1934 Act as alleged herein. By virtue of their positions

as directors of ArQule and participation in and/or awareness of the Company’s operations and/or

intimate knowledge of the false statements contained in the Solicitation Statement filed with the

SEC, they had the power to influence and control and did influence and control, directly or

indirectly, the decision making of the Company, including the content and dissemination of the

various statements that plaintiff contends are false and misleading.

       74.     Each of the Individual Defendants and Merck was provided with or had unlimited

access to copies of the Solicitation Statement alleged by plaintiff to be misleading prior to and/or

shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause them to be corrected.

       75.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control and influence the particular transactions giving rise to the violations as alleged

herein, and exercised the same.           The Solicitation Statement contains the unanimous

recommendation of the Individual Defendants to approve the Proposed Transaction. They were

thus directly connected with and involved in the making of the Solicitation Statement.

       76.     Merck also had direct supervisory control over the composition of the Solicitation

Statement and the information disclosed therein, as well as the information that was omitted and/or



                                                  13
 Case 1:19-cv-02383-UNA Document 1 Filed 01/02/20 Page 14 of 15 PageID #: 14



misrepresented in the Solicitation Statement.

       77.     By virtue of the foregoing, the Individual Defendants and Merck violated Section

20(a) of the 1934 Act.

       78.     As set forth above, the Individual Defendants and Merck had the ability to exercise

control over and did control a person or persons who have each violated Section 14(e) of the 1934

Act and Rule 14a-9, by their acts and omissions as alleged herein. By virtue of their positions as

controlling persons, these defendants are liable pursuant to Section 20(a) of the 1934 Act.

       79.     As a direct and proximate result of defendants’ conduct, plaintiff and the Class are

threatened with irreparable harm.

       80.     Plaintiff and the Class have no adequate remedy at law.

                                     PRAYER FOR RELIEF

       WHEREFORE, plaintiff prays for judgment and relief as follows:

       A.      Enjoining defendants and all persons acting in concert with them from proceeding

with, consummating, or closing the Proposed Transaction;

       B.      In the event defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages;

       C.      Directing the Individual Defendants to file a Solicitation Statement that does not

contain any untrue statements of material fact and that states all material facts required in it or

necessary to make the statements contained therein not misleading;

       D.      Declaring that defendants violated Sections 14(e), 14(d), and 20(a) of the 1934 Act,

as well as Rule 14a-9 promulgated thereunder;

       E.      Awarding plaintiff the costs of this action, including reasonable allowance for

plaintiff’s attorneys’ and experts’ fees; and




                                                14
Case 1:19-cv-02383-UNA Document 1 Filed 01/02/20 Page 15 of 15 PageID #: 15



     F.      Granting such other and further relief as this Court may deem just and proper.

                                     JURY DEMAND

     Plaintiff hereby demands a trial by jury.

Dated: December 31, 2019                          RIGRODSKY & LONG, P.A.

                                          By: /s/ Gina M. Serra
                                              Brian D. Long (#4347)
OF COUNSEL:                                   Gina M. Serra (#5387)
                                              300 Delaware Avenue, Suite 1220
RM LAW, P.C.                                  Wilmington, DE 19801
Richard A. Maniskas                           Telephone: (302) 295-5310
1055 Westlakes Drive, Suite 300               Facsimile: (302) 654-7530
Berwyn, PA 19312                              Email: bdl@rl-legal.com
Telephone: (484) 324-6800                     Email: gms@rl-legal.com
Facsimile: (484) 631-1305
Email: rm@maniskas.com                            Attorneys for Plaintiff




                                                 15
